Goss, J.
(specially concurring). The statement of facts in the main opinion is very general and tends to conceal what might be termed the equities of the defendants. All facts and circumstances in evidence, considered together, disclose that the defendants fully sensed their responsibility as bail, and sought to fulfill the spirit of the law and discharge themselves as bail. But notwithstanding their endeavors in such particular, the evidence is somewhat indefinite on the fact of the surrender to the sheriff. The delivery of the prisoner was undoubtedly intended by the defendants to have been made in exoneration of bail, but a question of fact exists as to whether the sheriff so received the prisoner, the delivery having been hastily made at the train with no time for extended inquiry or explanation. In fact, the sheriff testifies concerning such surrender that “he didn’t exactly know what the situation was with Christianson, and for that reason” sent him to the state’s attorney. As to who was negligent in the subsequent release resulting in the escape of the prisoner is immaterial. The fact remains that the evidence raises a conflict on facts as to whether the sheriff understandingly received Christianson from Banks in discharge and exoneration of bail, or whether he received him into his custody acting in law as an agent for Banks in conveying the prisoner previously arrested by bail to the county seat to be thereafter remanded to custody, with exoneration of bail to be entered, prior to which the release and escape occurred. On this question of fact the findings of the trial court, contrary to the contention of the defendants, is conclusive; and upon such ground alone concurrence is had in the decision announced by the majority opinion, which, by the way, meets with the concurrence of all members of the court solely on facts, even though the contrary might be the inference from the quotations in the opinion of the various statutory provisions as to bail, none of which are interpreted or construed or passed upon in the opinion as the writer understands said holding.